Staley, Jr., J.
Appeal by the employer and its carrier from a decision and award of the Workmen’s Compensation Board. The sole question to be determined is whether claimant’s accident arose out of and during the course of employment. Claimant was an employee of the Commodore Hotel in Hew York City. On Hovember 23, 1964, having completed her work for the day, she started on her way home, and left the hotel by means of the employees’ entrance which opened into the Grand Central Terminal. This exit was the only one available to employees for their use in leaving the hotel. As the claimant proceeded she was assaulted by two men who knocked her down. The exact place where the assault occurred is not readily ascertainable from the record nor was it clearly found by the board, and the record should be further developed in this respect. The board found that the ramp was an extension of the employer’s premises, and that claimant was “within the precincts of the employment at the time of the accidental injury”. Decision reversed, and ease remitted to the Workmen’s Compensation Board for further proceedings not inconsistent herewith to determine the locus of the assault and its relative position to the exit door of the employer, without costs. Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J., not voting.